Case 3:19-cv-00240-MMD-CBC Document 11-1 Filed 05/24/19 Page 1 of 3




       Exhibit “A”




       Exhibit “A”
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 11-1 Filed 05/24/19 Page 2 of 3


                                                                                           1    LEACH KERN GRUCHOW
                                                                                                ANDERSON SONG
                                                                                           2    SEAN L. ANDERSON
                                                                                                Nevada Bar No. 7259
                                                                                           3    sanderson@lkglawfirm.com
                                                                                           4    RYAN D. HASTINGS
                                                                                                Nevada Bar No. 12394
                                                                                           5    E-mail: rhastings@lkglawfirm.com
                                                                                                2525 Box Canyon Drive
                                                                                           6    Las Vegas, Nevada 89128
                                                                                                Telephone:     (702) 538-9074
                                                                                           7
                                                                                                Facsimile:     (702) 538-9113
                                                                                           8
                                                                                                SQUIRE PATTON BOGGS (US) LLP
                                                                                           9    Gregory A. Davis (pro hac vice)
                                                                                                gregory.davis@squirepb.com
                                                                                          10    Gregory Schneider (pro hac vice forthcoming)
                                                                                                gregory.schneider@squirepb.com
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11    1 East Washington Street, Suite 2700
                                                                                          12    Phoenix, Arizona 85004
                                                                                                Telephone: (602) 528-4000
                                                                                          13    Facsimile: (602) 253-8129
                                                                                                Attorneys for Financial Industry
                                                                                          14    Regulatory Authority, Inc.
                                                                                          15                                UNITED STATES DISTRICT COURT
                                                                                          16
                                                                                                                                    DISTRICT OF NEVADA
                                                                                          17
                                                                                                                                                    Case No.: 3:19-cv-00240-MMD-CBC
                                                                                                IN THE MATTER OF THE
                                                                                          18
                                                                                                PEE PEE POP TRUST, PEE PEE POP                      DECLARATION OF MARCIA E.
                                                                                          19    TRUST II, PEE PEE POP TRUST III, MAN                ASQUITH IN SUPPORT OF FINRA’S
                                                                                                CUB TRUST, MAN CUB TRUST II, MAN                    MOTION TO DISMISS
                                                                                          20
                                                                                                CUB TRUST III, DATED JULY 22, 2013.
                                                                                          21

                                                                                          22           I, Marcia E. Asquith, declare as follows:
                                                                                          23           1.      I am over the age of 18 years and am in all respects competent to make this
                                                                                          24    declaration. All facts stated herein are based upon my personal knowledge. If called upon to
                                                                                          25    testify, I could and would competently testify to the facts set forth herein.
                                                                                          26           2.      I am the Executive Vice President and Corporate Secretary of Financial Industry
                                                                                          27    Regulatory Authority, Inc. (“FINRA”).
                                                                                          28
                                                                                                                                                 -1-
Case 3:19-cv-00240-MMD-CBC Document 11-1 Filed 05/24/19 Page 3 of 3
